Title: To Thomas Jefferson from Edmund Randolph, 27 January 1792
From: Randolph, Edmund
To: Jefferson, Thomas


          
            Sir
            Philadelphia January 27. 1792.
          
          The abstract, which I had the honor of putting into your hands this morning, was formed by a minute examination of the papers, relative to the case of Mr. Thomas Pagan. I am, as yet, unable to give a mature opinion. But it is easily discovered, that the refusal of an appeal to the supreme court of the United States constitutes a capital article of his complaints. If this course were ever open to him, it is so now; and the attempt may be made under the 25th. section of the judicial act for a writ of error, which will, if obtained, ultimately be equivalent to an appeal. I must therefore suggest to you the propriety of informing the British minister, that a motion for a writ of error may be immediately made. I do not mean by this to say, that it will certainly be granted. But an opportunity is presented to Mr. Pagan, at least to take the sense of that court upon his affair.—I have the honor, sir, to be, with true respect & esteem, yr. mo. ob. serv.,
          
            Edm: Randolph
          
        